Citation Nr: 0502728	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation greater than 10 
percent for undiagnosed illness characterized by arthralgia, 
joint pain, muscle ache, memory loss, depression, and 
headaches.  

2.  Entitlement to an increased rating for chronic eczema, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for a disability 
manifested by chronic low back pain, for the period prior to 
September 26, 2003, currently evaluated as 20 percent 
disabling.  

4.  Entitlement to an increased rating for a disability 
manifested by chronic low back pain, for the period on or 
after September 26, 2003, currently evaluated as 20 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
August 1992.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2002 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts.  The April 2002 RO 
decision, in pertinent part, granted service connection for 
undiagnosed illness consisting of arthralgia, joint pain, 
muscle ache, memory loss, and depression.  A 10 percent 
disability evaluation was assigned, effective May 7, 2001.  
The June 2002 RO decision granted a 20 percent evaluation for 
the veteran's service-connected low back disability, and 
denied an evaluation greater than 10 percent for the 
veteran's service-connected chronic eczema.  

In light of the fact that the veteran contested the initial 
evaluation of his service-connected undiagnosed illness 
disabilities, the Board has styled the issue of the case as 
reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Finally, in the April 2002 decision, in pertinent part, the 
RO granted service connection for a disability manifested by 
an undiagnosed illness.  An effective date of May 7, 2001 was 
assigned.  In a statement received in August 2002, the 
veteran claimed entitlement to an earlier effective date of 
June 1997.  The RO has yet to develop or adjudicate this 
issue.  Accordingly, it is referred to the RO for appropriate 
action.  

A decision on the appeal of the evaluation of the veteran's 
low back disability for the period prior to September 26, 
2003 is set forth below.  The remaining issues are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

For the period prior to September 26, 2003, the veteran's 
chronic low back pain disability is manifested by subjective 
complaints of persistent pain, chronic morning stiffness and 
radiating pain from the lower back to the mid-thigh, and 
objective findings of a normal gait, flexion to 70 degrees, 
and without neurological findings upon straight leg raising.  


CONCLUSION OF LAW

The requirements for a rating in excess of 20 percent for a 
disability manifested by low back pain for the period prior 
to September 26, 2003, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5295 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of a February 1999 letter, the RO 
advised the appellant to submit evidence showing treatment 
for his service-connected low back disability.  He was 
advised that the RO would assist in obtaining any records 
that the veteran identified.  In an October 2002 letter, 
pursuant to the VCAA, the RO advised the appellant of the 
types of evidence that needed to send to VA in order to 
substantiate the claim, as well as the types of evidence VA 
would assist in obtaining.  Specifically, he was advised to 
identify evidence showing current treatment for persistent or 
recurrent symptoms.  In addition, the veteran was informed of 
the responsibility to identify, or to submit evidence 
directly to VA.  Furthermore, the RO specifically requested 
that the veteran provide it with or identify any other 
additional evidence that could help substantiate the claim, 
including complete authorizations to obtain VA and private 
medical evidence.  Finally, the letter advised the veteran of 
the evidence it had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the October 2002 notice provided to the veteran was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  the veteran In July 2001, the veteran filed 
his claim for an increased rating for his service-connected 
low back disability.  No treatment records were identified at 
that time.  The veteran was afforded a VA examination in May 
2002.  No additional sources of medical treatment were 
identified during the examination.  The veteran did not 
respond to the RO's October 2002 letter seeking additional 
evidence in support of the veteran's claim.  Finally, by way 
of an August 2003 letter, the veteran was afforded 90 days to 
submit additional evidence directly to the Board.  The 
veteran's appeal was certified to the Board on September 26, 
2003.  The veteran did not submit or identify any additional 
evidence.  As such, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background and Analysis

Service connection for a low back disability was granted by a 
May 1993 rating decision.  A 10 percent evaluation was 
assigned.  

In July 2001, the veteran claimed entitlement to an increased 
rating.  He underwent a VA x-ray examination in July 2001.  
X-rays revealed mild narrowing of the left sacroiliac joint 
with some fuzzy margins, which were possibly due to 
sacroiliitis.  Views of the lumbosacral spine revealed no 
visible acute fractures or dislocations.  There was minimal 
spurring in the anterior margins of the lower lumbar spine.  
Additionally, there was mild narrowing of the disc space 
between L5 and S1.  Lab work did not reveal an HLA related 
spindyloarthropathy.  

He was afforded a VA examination in May 2002.  Therein, he 
stated that he was in school and working part time as a 
bartender.  He complained of persistent back pain since the 
early 1990's.  He reported that several years later he began 
to experience some pain radiating from his lower back/buttock 
to his mid-thigh.  There were no reports of any associated 
numbness.  He denied any motor weakness or incontinence.  He 
stated that the back pain worsened with standing or forward 
flexion.  He complained of chronic stiffness, particularly in 
the morning.  He stated that he could no longer run, and had 
developed a weight problem as a result of his back condition.  

Upon physical examination, he displayed a normal gait.  
Examination of the lower back revealed a little flattening.  
He could forward flex to 70 degrees and extend to 10 degrees 
with discomfort.  Rotation was somewhat limited bilaterally.  
Straight leg raising was to 50-60 degrees and limited by 
hamstring pain.  His deep tendon reflexes were equal and full 
in the knees and the ankles.  Sensory and motor examination 
was normal, and there was no atrophy appreciated.  The 
impression was chronic lumbosacral pain, etiology unclear.  
The examiner noted that the condition may be related to an 
evolving spondyloarthropathy and sacroiliitis.  

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2003).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2003).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2003).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet.  App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2003).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2003).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999). 

When the regulations concerning entitlement to a higher 
rating are changed during the course of an appeal, the 
veteran may be entitled to resolution of his claim under the 
criteria that are to his advantage.  The old rating criteria 
may be applied throughout the period of the appeal, if they 
are more favorable to the veteran.  New rating criteria, 
however, may be applied retroactively if such application 
will not have an illegal retroactive effect.  VAOPGCPREC 7- 
2003 (Nov. 19, 2003).  If the new criteria are properly 
applicable retroactively, it is only from the effective date 
of the change forward.  38 U.S.C.A. § 5110(g) (West 2002);  
VAOPGCPREC 3-2000 (April 10, 2000).

First, for evaluation of the veteran's low back disorder, the 
Board will apply the rating criteria for back or disc 
pathology, other than intervertebral disc syndrome, in effect 
prior to September 26, 2003.  Unless otherwise indicated, all 
cites to Diagnostic Code 5295 are for the criteria in effect 
prior to September 26, 2003.  

Lumbosacral strain with slight subjective symptoms only 
receives a non-compensable evaluation.  38 C.F.R. § 4.71a, DC 
5295 (2003).  Lumbosacral strain with characteristic pain on 
motion allows an evaluation of 10 percent.  Id.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
allows an evaluation of 20 percent.  Id.  Finally, a 40 
percent rating is warranted for severe lumbosacral strain 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

The Board finds that the veteran is fairly, reasonably, and 
appropriately, evaluated at 20 percent for his disability 
characterized by low back pain for the entire appeal period.  
38 C.F.R. § 4.3, 4.7, 4.40, 4.45, Diagnostic Code 5295 
(2003).  While the veteran's low back disability is 
characterized by subjective complaints of pain and stiffness, 
objectively, upon physical examination, he did not display 
evidence of marked limitation of forward bending, loss of 
lateral motion, listing of the whole spine to the opposite 
side or abnormal mobility on forced motion.  As such, even 
when considering the veteran's complaints of pain and any 
associated functional loss, the criteria for a 40 percent 
evaluation or greater are not met.  

The Board further notes that the medical evidence of record 
has not shown the veteran to manifest neurological 
symptomatology associated with his low back pathology.  While 
there were subjective complaints of some radiating pain from 
the low back to the mid-thigh, there were no neurological 
findings noted upon examination, to include findings or 
symptoms compatible with sciatic neuropathy and demonstrable 
muscle spasm or nerve involvement associated with his disc 
pathology.  Consequently, the veteran does not more nearly 
approximate intervertebral disc syndrome for a 40 percent 
evaluation thereunder.  See Diagnostic Code 5293 (in effect 
prior to September 26, 2003).  

Additionally, the Board finds that there is no showing that 
the veteran's diabetes mellitus has reflected so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that the disability 
has not objectively been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
rating), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Put another way, the 20 percent 
rating assigned adequately compensates the veteran for the 
severity of his low back disability.  Hence, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
(as cited to in the December 2002 Statement Of the Case) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).




ORDER

An evaluation greater than 20 percent, for the period prior 
to September 26, 2003, for a disability characterized by 
chronic low back pain is denied.  


REMAND

Initially, and as set forth above, the rating criteria for 
diseases and disabilities of the spine pathology changed, 
effective September 26, 2003, and the veteran has not been 
notified of these changes.  Further, in light of these 
changes, and out of an abundance of caution, the RO should 
provide the veteran additional VCAA notice as concerns the 
current rating period that began on September 26, 2003.  

Additionally, the veteran should also be scheduled for an 
appropriate VA examination to determine the nature and 
severity of his service-connected low back disability, to 
include any orthopedic and neurological manifestations, so 
that the RO may evaluate this disability under the revised 
rating criteria.  

With respect to the claim for a higher initial disability 
evaluation for service-connected undiagnosed illness 
characterized by arthralgia, joint pain, muscle ache, memory 
loss, depression, and headaches, the RO has rated the 
disability as a single disease process, analogous to Chronic 
Fatigue Syndrome.  The veteran contends that separate 
compensable ratings are warranted for his symptoms.  
Unfortunately, the July 2001 VA examination is inadequate for 
rating purposes as it does not contain sufficient findings to 
rate the disability pursuant to 38 C.F.R. § 4.88b, Diagnostic 
Code 6354 (pertaining to Chronic Fatigue Syndrome), or 
contain findings sufficient to address the question as to 
whether the veteran has separate, compensable disabilities 
arising out of his service in Southwest Asia.  

As such, upon remand, the veteran must be afforded another VA 
examination.  Following review of the examination report, the 
RO should consider whether the veteran's disabilities warrant 
assignment of separate compensable disability evaluations.  
See generally, Esteban v. Brown, 6 Vet. App. 259 (1994).  

Finally, in regards the claim for an increased rating for 
eczema, the Board notes that there has been in the regulatory 
criteria for evaluating disabilities of the skin.  The 
changes became effective prior to the issuance of the RO's 
December 2002 Statement Of the Case.  See, 67 Fed. Reg. 
49596-49599 (July 31, 2002).  However, there is no indication 
that the veteran was notified of the changes or that the RO 
considered the revised rating criteria when adjudicating the 
claim.  The Board further finds that medical findings 
responsive to the both criteria are needed to properly 
evaluate the claim on appeal.  As such, a remand is 
warranted.  

The veteran is hereby notified that failure to report to any 
such scheduled examination(s), without good cause, may well 
result in a denial of the claim(s).  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  If the veteran fails to 
report to any scheduled examination(s), the RO should obtain 
and associate with the claims file copy(ies) of the notice(s) 
of the date and time of the examination(s) sent to him by the 
pertinent VA medical facility. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following development:  

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
letter should advise the veteran of the 
changes to the criteria for evaluating 
disabilities of the spine and skin.  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2004).  All records 
and/or responses received should be 
associated with the claims file.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.   

3.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, arrange for the veteran to 
undergo appropriate VA examinations to 
set forth orthopedic, neurologic, and 
dermatology findings.  The entire claims 
file must be made available to each 
physician designated to examine the 
veteran, and each examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, along with the 
complete rationale for the opinions 
expressed.  (The examinations below 
should set forth pertinent findings and 
are to be conducted by an appropriate 
physician, but specialist examinations 
are not required unless determined to be 
so by the medical professionals setting 
up the exams.)

Orthopedic Examination: The examiner 
should state the range of motion of the 
veteran's thoracolumbar spine, in 
degrees, and should also describe any 
incapacitating episodes (a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician) including the 
frequency and duration of any such 
episodes.  The examiner should identify 
the limitations on activity imposed by 
the disabling condition, viewed in 
relation to the medical history.  An 
opinion should be provided regarding 
whether pain due to the service-connected 
disability significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence 
is consistent with the severity of the 
pain and other symptoms reported by the 
veteran.  The examiner also should 
indicate whether the affected area 
exhibits weakened movement, excess 
fatigability, or incoordination that 
could be attributed to the service- 
connected disability.  

The examiner is also asked to identify 
any neurological signs and symptoms 
resulting from the veteran's back 
disability that are present constantly, 
or nearly so.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to the veteran's low back 
disability should be described in detail 
and the degree of any paralysis, neuritis 
or neuralgia should be set forth (i.e., 
mild, moderate, severe, complete).  

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

Undiagnosed Illness:  The veteran should 
be scheduled for a comprehensive VA 
chronic fatigue syndrome examination, in 
order to determine the severity of his 
service-connected symptomatology, apart 
from symptoms of non-service-connected 
disability.  The claims folder should be 
made available to the examiner for 
review.  Any additional tests or studies 
that may be necessary to evaluate the 
disability should be done.  The examiner 
is advised that service connection is in 
effect for an undiagnosed illness, 
manifested by arthralgia, joint pain, 
muscle ache, memory loss, depression and 
headaches.  As such, the examiner should 
comment upon the symptoms and severity of 
each condition.  It should also be 
indicated whether it is medically 
indicated to rate these matters as 
separate disorders, or are they more 
properly rated as symptoms of CFS.

The examiner should indicate the severity 
of the veteran's CFS symptoms, in terms 
of the amount (quantified as a 
percentage, if possible) of the veteran's 
routine daily activities that are 
restricted, and the periods of time 
resulting in incapacitation.  

Dermatologic Examination:  The examiner 
should ascribe the manifestations of the 
veteran's eczema in accordance with 
pertinent former and revised rating 
criteria for evaluation of the condition.  
Specifically, the examiner should address 
the following:

Pertinent to the former criteria, the 
examiner should comment upon the 
existence, and frequency (or extent, as 
appropriate) of exfoliation, exudation, 
itching, ulceration, and/or crustation; 
as well as whether the condition is 
markedly disfiguring, exceptionally 
repugnant, or results in systemic or 
nervous manifestations.  Pertinent to the 
revised criteria the examiner should 
address whether eczema:  

a)  affects less than 5 percent of the 
entire body or less than 5 percent of the 
exposed areas affected, and has required 
no more than topical therapy during the 
last 12 months; 

b)  affects at least 5 but less than 20 
percent of the entire body or at least 5 
percent but less than 20 percent of 
exposed areas affected, or has required 
intermittent systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs for a total 
duration of less than six weeks during 
the past 12-month period;

c)  affects 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected, or has required 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period; or 

d)  affects more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas is affected, or has 
required constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs during 
the past 12-month period.  

Any associated scarring should be 
documented and described.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable. 

5.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
an initial evaluation greater than 10 
percent for service-connected undiagnosed 
illness, an increased rating for chronic 
eczema, and an evaluation greater than 20 
percent for the veteran's low back 
disability for the period on or after 
September 26, 2003.  

6.  If such determination remains 
unfavorable, the veteran and his 
representative, if any, should be 
furnished a Supplemental Statement Of the 
Case in accordance with 38 U.S.C.A. § 
7105 (West 2002) that summarizes the 
pertinent evidence and reflects the 
reasons and bases for the decision 
reached.  The veteran should be afforded 
an appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process and 
obtain current data; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


